Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 1 of 18




              SCHEDULE A
 Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 2 of 18




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 3 of 18




              SCHEDULE B
 Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 4 of 18




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 5 of 18




              SCHEDULE C
 Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 6 of 18




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-7008
Owner: SMV Rio Grande City, LLC
Acres: 0.185

Being a 0.185 acre tract (8,078 sq ft) parcel of land, more or less, being out of a called
1.778 acres, calculated as 1.775 acres, in Porcion No. 80, in Starr County, Texas conveyed
to SMV Rio Grande City, L.P., Volume 1029, Page 583. Said parcel of land more
particularly described by metes and bounds as follows;

Starting at COE Project control marker SR-02 2019, having the following NAD83 (2011)
Grid Coordinates N=16657957.37, E=887199.16; Thence N65°40’26”W a distance of
2341.36 feet to a found 5/8” iron rod designated as RGV-RGC-7001-2-1=7007-1=7008-1,
at the Southeast corner of the Samuel F. Vale Tract 1, Volume 1536, Page 237 and on the
West line of the SMV Rio Grande City, L.P. tract, Volume 1029, Page 583 and on the
North line of the Rio Grande City Independent School District tract, Volume 151, Page
275, for the Point of Commencement, and the Point of Beginning, having the following
coordinates: N=16658921.85, E=885065.68.

Thence: N33°21'03"W along the East line of the Samuel F. Vale Tract 1, Volume 1536,
Page 237 and the West line of the SMV Rio Grande City, L.P. tract, Volume 1029, Page
583, a distance of 35.51 feet to a found iron pipe designated as RGV-RGC-7007-6=7008-
2 for angle;

Thence: N10°02'26"E along said property line, a distance of 9.43 feet to a set 5/8” x 36”
iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7007-5B=7008-3 for angle;

Thence: S46°11'19"E departing said property line, crossing an existing chain linked fence
at 0.58 feet, passing through an existing asphalt parking lot, a distance of 233.01 feet to a
set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7008-4 for
angle, said point being on the Northern boundary of the parcel herein described;

Thence: S78°47'20"E along said Northern boundary, continuing through said parking lot,
a distance of 20.95 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-RGC-7008-5 for angle;

Thence: S45°07'16"E along said Northern boundary, continuing through said parking lot,
entering the United States of America tract, RGV-RGC-2041, Project No.188-20859-000
 Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 7 of 18




                                  SCHEDULE C (cont.)

at 5.19 feet, a distance of 23.23 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-RGC-7008-6 for angle;

Thence: S25°01'01"E along said Northern boundary, departing said parking lot, crossing
an existing chain linked fence at 25.42 feet, a distance of 26.26 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-7007-1-3=7008-7 for angle,
said point being on the North line of the Samuel F. Vale Tract 2, Volume 1536, Page 237
and the South line of the SMV Rio Grande City, L.P. tract, Volume 1029, Page 583;

Thence: N79°41'51"W departing said Northern boundary, along said property line, to the
East edge of an existing 12 foot wide gravel road, a distance of 82.31 feet to found 2” iron
pipe designated as RGV-RGC-7001-2-2=7007-1-2=7008-8 for angle, said point being the
Southwest corner of the SMV Rio Grande City, L.P. tract, Volume 1029, Page 583 and the
Northwest corner of the Samuel F. Vale Tract 2, Volume 1536, Page 237 and on the North
line of the Rio Grande City Independent School District tract, Volume 151, Page 275;

Thence: N37°41'58"W along the West line of the SMV Rio Grande City, L.P. tract,
Volume 1029, Page 583 and the North line of the Rio Grande City Independent School
District tract, Volume 151, Page 275, departing said gravel road, a distance of 191.98 feet
returning to the Place of Beginning.
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 8 of 18




              SCHEDULE D
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 9 of 18



                            SCHEDULE D

                           MAP or PLAT
                      LAND TO BE CONDEMNED
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 10 of 18




                          SCHEDULE D (cont.)
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 11 of 18




                          SCHEDULE D (cont.)
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 12 of 18




                           SCHEDULE D (cont.)




Tract: RGV-RGC-7008
Owner: SMV Rio Grande City, LLC
Acres: 0.185
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 13 of 18




               SCHEDULE E
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 14 of 18



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-7008
Owner: SMV Rio Grande City, LLC
Acres: 0.185


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States' construction, operation, and maintenance of
the border barrier.
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 15 of 18




               SCHEDULE F
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 16 of 18




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is TWENTY-SIX

THOUSAND, FOUR HUNDRED FORTY-THREE DOLLARS AND NO/100 ($26,443.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 17 of 18




               SCHEDULE G
    Case 7:21-cv-00013 Document 2-1 Filed on 01/07/21 in TXSD Page 18 of 18




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).

  Interested Party                                Reference
  SMV Rio Grande City LLC                         Special Warranty Deed,
  45 Broadway, Suite 520                          Document # 2005-246797
  New York, New York 10006                        Recorded January 21, 2005
                                                  Deed Records of Starr County

  Deutsche Bank AG                                Lienholder
  c/o CT Corporation System                       Deed of Trust,
  1999 Bryan Street, Suite 900                    Document # 2016-331481
  Dallas, Texas, 75201-3136                       Recorded October 18, 2016
                                                  Deed Records of Starr County

  Ameida Salinas                                  Tax Authority
  Starr County Tax Assessor-Collector
  100 N. FM 3167 Suite 201
  Rio Grande City, Texas 78582
